PER CURIAM:
On April 11, 1985, the claimant's Service Representative was driving a 1985 Chevrolet Astro Van on Route 161, McDowell County, when the vehicle struck two potholes. Claimant's Service Represent-ative was proceeding from Pageton toward Thorpe to service the mines of U. S. Steel. The van is titled in the name of Leaseway Corporation which leases the van to the claimant. Claimant's Service Represent-ative was unable to produce the lease agreement. The vehicle sustained damage to the tires and wheels in the amount of $209.90. Claimant's Service Representative estimated the larger hole to be 28 inches long and the smaller hole to be 16 inches long. He testified that he judged the two holes to be four inches wide and eight inches deep. He did not know how long the potholes had been in existence.
No evidence was introduced at the hearing to establish that the respondent was aware of, or had any knowledge of, the existence of these two potholes. This Court has consistently held that the State is not an insurer of the safety of motorists using its highways; thus, as there was no showing of negligence on the part of the respondent, the Court denies the claim.
Claim disallowed.